                                           Case 3:18-cv-04571-JD Document 197 Filed 09/18/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARNEGIE MELLON UNIVERSITY,                        Case No. 18-cv-04571-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE MOTIONS TO SEAL
                                                 v.
                                   9
                                                                                            Re: Dkt. Nos. 143, 145, 149, 155, 157, 160,
                                  10     LSI CORPORATION, et al.,
                                                                                            174
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          A hallmark of our federal judiciary is the “strong presumption in favor of access to court

                                  14   records.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). Public

                                  15   access maintains confidence in the fair and impartial administration of justice, and protects the

                                  16   integrity and independence of the courts. This is why the business of the federal judiciary is done

                                  17   in open court.

                                  18          In limited circumstances, there may be grounds for curtailing public access. This is an

                                  19   exception to the rule, and so a party requesting that a document or evidence be sealed from the

                                  20   public needs to present a good reason explaining why. A particularized showing of good cause is

                                  21   required to seal documents related to non-dispositive motions, and a compelling reason supported

                                  22   by specific facts is needed before the Court will consider sealing records involving dispositive

                                  23   motions such as a summary judgment motion. Kamakana v. City & Cty. of Honolulu, 447 F.3d

                                  24   1172, 1179-80 (9th Cir. 2006).

                                  25          Both sides in this litigation have filed a slew of motions to seal discovery letters, claim

                                  26   construction documents, and briefs, declarations, and exhibits in connection with LSI’s motion for

                                  27   partial summary judgement. All told, the parties seek to seal a mountain of records that ordinarily

                                  28   would be accessible to the public. While the sheer breadth of the sealing requests prompts
                                           Case 3:18-cv-04571-JD Document 197 Filed 09/18/20 Page 2 of 4




                                   1   concerns, the main problem is that the parties often made a sub-par effort to justify their motions.

                                   2   Each side frequently offered perfunctory claims that a document contained “commercially

                                   3   sensitive,” “proprietary,” or “confidential” information relating to “Defendant’s interactions with

                                   4   its customers,” and other equally unilluminating statements. See, e.g., Dkt. No. 145-1 ¶¶ 9, 11-13;

                                   5   see also Dkt. No. 155-1 ¶ 4. Such conclusory and unsupported formulations, which for example

                                   6   do not explain how a competitor would use the information to obtain an unfair advantage, are

                                   7   insufficient for sealing. Ochoa v. McDonald’s Corp., Case No. 14-cv-02098-JD, 2015 WL

                                   8   13064913, at *1 (N.D. Cal. Apr. 13, 2015).

                                   9          The sealing motions also violate our District’s local rules. “A sealing order may issue only

                                  10   upon a request that establishes that the document, or portions thereof, are privileged, protectable as

                                  11   a trade secret or otherwise entitled to protection under the law.” Civil L-R 79-5(b). “The request

                                  12   must be narrowly tailored to seek sealing only of sealable material.” Id. In this case, the parties
Northern District of California
 United States District Court




                                  13   ask to seal documents and records on a wholesale basis, and with little discernable effort to limit

                                  14   sealing to genuinely protectable materials.

                                  15          For purposes of illustration, the Court highlights an example of the questionable sealing

                                  16   requests. LSI filed with its summary judgment motion -- a dispositive motion that requires a

                                  17   compelling reason for sealing -- a request to redact two agreements that are key grounds of LSI’s

                                  18   implied license defense. Dkt. No. 145 at 1 (motion); Dkt. No. 145-1 ¶¶ 6-7 (declaration); Dkt.

                                  19   Nos. 145-5, 145-6 (exhibits). These agreements are at least two decades old, and neither side says

                                  20   what harm, if any, might result from public access to them at this time. The fact that one or

                                  21   another party may have designated the agreements as confidential under the stipulated protective

                                  22   in this case merely begs the question of sealing. See, e.g., Foltz, 331 F.3d at 1135; see also

                                  23   Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (a stipulated “blanket

                                  24   protective order” is “by its nature overinclusive,” especially if no individualized “good cause”

                                  25   showing is made before party designates document as protectible).

                                  26          This example is just the tip of the iceberg. The Court declines to expend its own resources

                                  27   on cataloguing the full extent of the sealing problems. The better approach is to return this to the

                                  28   parties for corrective action that follows our local rules, the Court’s sealing practices, and
                                                                                          2
                                           Case 3:18-cv-04571-JD Document 197 Filed 09/18/20 Page 3 of 4




                                   1   governing law. The Court would be well within bounds to order everything filed in the public

                                   2   record, but it will give the parties a second chance to make a well-supported request to seal a

                                   3   discrete number of records. This opportunity does not apply to the evidence cited by the Court in

                                   4   the partial summary judgment order, Dkt. No. 196. The Court has determined that the parties

                                   5   cannot establish compelling reasons for sealing that evidence. See Ctr. for Auto Safety v. Chrysler

                                   6   Grp., LLC, 809 F.3d 1092, 1097-99 (9th Cir. 2016); Pintos v. Pac. Creditors Ass’n, 605 F.3d 665,

                                   7   673, 678 (9th Cir. 2010). Good cause has not been established for the non-dispositive discovery

                                   8   letter filing. The parties are directed to file unredacted copies of these materials by October 2,

                                   9   2020.

                                  10           If the parties would like to try again for other materials, they may file a single consolidated

                                  11   motion to seal identifying each document for sealing. The parties must meet and confer on any

                                  12   sealing disputes before filing the consolidated motion. For those documents that the parties agree
Northern District of California
 United States District Court




                                  13   should not be sealed, they must be filed on the public docket noting the docket number and pin

                                  14   cite of the previous sealing request. The parties must mail (not deliver) to Chambers a binder

                                  15   containing all of the documents proposed for sealing, with consecutive tab numbers for each

                                  16   document. Each tab should contain an unredacted version of the document with the proposed

                                  17   redactions highlighted in yellow. The highlighting must allow the Court to easily read the

                                  18   underlying text. If the parties propose to redact an entire document, they should make a note on

                                  19   the first page of the document and omit highlighting. For long documents, they should include

                                  20   only the pages with portions that the party wishes to seal. No other materials should be in this

                                  21   binder -- no arguments, declarations, or anything else. In addition, a full copy of each unredacted

                                  22   document with only the proposed redactions highlighted must be filed under seal on ECF.

                                  23           Any renewed administrative motion to seal must be accompanied by a joint declaration

                                  24   that states with particularity, and in a non-conclusory fashion, the factual bases supporting sealing

                                  25   under the applicable legal standard. Any disagreements should be noted in the joint declaration.

                                  26   The parties must also provide a single proposed order in the table format specified in Civil Local

                                  27   Rule 79-5(d)(1)(B) as modified here: (i) the far left column should list the tab number for each

                                  28   document; (ii) the next column should specify the exact portions to be sealed; (iii) the next column
                                                                                          3
                                           Case 3:18-cv-04571-JD Document 197 Filed 09/18/20 Page 4 of 4




                                   1   should state succinctly the specific and particularized reason for sealing and give pin cites to the

                                   2   declaration paragraphs supporting the reasons to seal; and (iv) the rightmost column should

                                   3   provide a space for the Court to indicate whether the request is denied or granted.

                                   4          These materials must be filed by October 9, 2020. If no motion is filed, parties must file

                                   5   unredacted copies of each of the documents previously sought to be sealed in the public docket by

                                   6   October 16, 2020.

                                   7          For any future motions to seal, the Court expects the parties will embrace this order and

                                   8   use the same approach. The Court advises the parties that it will restrict or bar the opportunity to

                                   9   file future motions to seal if a party shows again an inability to conform to the governing

                                  10   standards, the local rules, or the Court’s orders.

                                  11          IT IS SO ORDERED.

                                  12   Dated: September 18, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                     JAMES DONATO
                                  15                                                                 United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            4
